Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 1 of 58




                   EXHIBIT B
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 2 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 3 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 4 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 5 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 6 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 7 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 8 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 9 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 10 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 11 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 12 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 13 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 14 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 15 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 16 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 17 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 18 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 19 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 20 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 21 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 22 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 23 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 24 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 25 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 26 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 27 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 28 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 29 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 30 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 31 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 32 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 33 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 34 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 35 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 36 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 37 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 38 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 39 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 40 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 41 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 42 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 43 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 44 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 45 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 46 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 47 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 48 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 49 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 50 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 51 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 52 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 53 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 54 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 55 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 56 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 57 of 58
Case 1:20-cv-06879 Document 1-2 Filed 08/25/20 Page 58 of 58
